Roth Capital Partners, LLC 24 Corporate Plaza Newport Beach, CA92660 February 23, 2011 Securities and Exchange Commission treet, N.W. Washington, D.C.20549 Re:Palatin Technologies, Inc. (the “Company”) Registration Statement on Form S-1 (File No. 333-170227) Ladies and Gentlemen: In connection with the above-captioned registration statement, and pursuant to Rule 461 under the Securities Act of 1933, as amended (the “Act”), the undersigned, as representative of the several underwriters, hereby joins in the request of the Company that the effective date of such registration statement be accelerated to 4:00 p.m., Eastern Time, on Wednesday, February 23, 2011, or as soon thereafter as practicable. In making this request the undersigned acknowledges that it is aware of its obligations under the Act as they relate to the public offering of securities pursuant to the registration statement. Very truly yours, ROTH CAPITAL PARTNERS, LLC, By: /s/ Aaron Gurewitz Name:Aaron Gurewitz Title:Head of Equity Capital Markets
